Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Figures 1-7 do not provide satisfactory reproduction characteristic and the letter and number therein is difficult to read or illegible. See 37 CFR 1.84(L) and (P)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 16 (and their dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The noted claims do not contain any indication of whether only some or all of the steps are required. It is standard practice to follow the second to last limitation with the word “and”, so that it is clear that all of the steps are required. Here, there is no such marker, nor any other marker which indicates the relationship between the claim limitations. The examiner therefore notes for the purpose of present examination, the limitation can under the broadest reasonable reading be understood as either implying “and” or “or”, and thus not every limitation is required. Appropriate correction is required. 
Claim 9 & 19 (and their dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “contract” in the specification is ambiguous. Paragraph 17 implied that “contracts” refers to legal agreements, while paragraph 26 implies that “contracts” are computer instructions. It is also unclear to the examiner if they are computer instructions if it is limited by the specific structures described in paragraph 58. The examiner is presently unable to provide a sufficiently meaningful construction to this term to examiner the claims noted. 

Interpretation Note
	MPEP 2111 requires the examiner to give claims their broadest reasonable interpretation consistent with the specification. In the claims, applicant has elected at several points to use the phrase “one or more”. This explicitly allows for the possibility of exactly one. This interpretation, which is allowed for by the claim language, renders several claim limitations implicit. For example, “combining the one or more structures to generate a combined structure”. In the case of exactly one structure, the combined structure is simply the exact same structure that the claims started with. This renders the “combination” implicit at the start, as the one structure is the same as the combined structure. 
	Other aspects of the claim language are likewise renders implicit by such understanding of the claim language. 
	The examiner cautions applicant against simply changing the claim language to require “two or more”. The specification clearly allows for the case of a single structure, and there could be potential issues under 35 USC 112 upon such change in scope. As the examiner is not currently presented with this language, the examiner has not considered the issue in depth, but instead simply notes the potential issue so as to expedite prosecution. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-14, & 18-20 are rejected under 35 USC 102 in the view of Perumala et al, US Publication 2020/0073987 (Mar. 5, 2020). All dependent claims incorporate the rejections of the claims on which they depend. 

As to claim 1:
A method comprising: 
storing a plurality of structures, wherein the plurality of structures define a plurality of positions and a plurality of relationships between the plurality of positions; (Perumala: figure 6b; figure 10; paragraph 3, paragraph 20, paragraph 30, wherein each query engine is a structure based on priorities and patterns, which define the relationships between the positions within the query engine) 
generating one or more compiled structures based on the plurality of structures;   (Perumala: figure 6b; figure 10; paragraph 3, paragraph 20, paragraph 30-31, wherein the generation of the one or more structures is the selection of the engine based on the query strategy and query validator)  
receiving, from a client computing device, a query specifying one or more input positions; in response to receiving the query: (Perumala: paragraph 31, selecting the engine based on the received query) 
selecting, based on the one or more input positions, one or more particular compiled structures of the one or more compiled structures; (Perumala: paragraph 31, selecting the engine based on the received query)
determining a result set for the query based on executing the one or more particular compiled structures, wherein executing the one or more particular compiled structures causes evaluating at least the one or more input positions;  (Perumala: paragraph 30, evaluating the query engine based on the execution algorithm available at runtime)
causing the result set to be provided to the client computing device; (Perumala: paragraph 31, providing the result set) 
wherein the method is performed by one or more computing devices.

As to claim 2:

The method of Claim 1 wherein generating the one or more compiled structures is performed in response to receiving the query, wherein generating the one or more compiled structures is further based on the one or more input positions. (Perumala: paragraph 30, where generating the query engine is selected based on the input positions defined by the query)


As to claim 3:


The method of Claim 1 wherein generating a particular compiled structure of the one or more compiled structures comprises:
receiving one or more start positions; (Perumala: paragraph 30, where generating the query engine is selected based on the input positions defined by the query)
determining one or more structures associated with the one or more start positions; (Perumala: paragraph 30, where generating the query engine is selected based on the input positions defined by the query)
combining the one or more structures to generate a combined structure;  (implicit; combining one structure leaves the original structure) 
generating the particular compiled structure based on the combined structure. (implicit; combining one structure leaves the original structure)


As to claim 4:

The method of Claim 3 wherein generating the particular compiled structure further comprises: 
determining one or more additional structures referenced by positions defined in the combined structure, wherein the one or more additional structures are not included in the combined structure;  (Perumala: paragraph 31, wherein the additional structures are the tenant data characteristics) 
including the one or more additional structures in the combined structure;  (Perumala: paragraph 31, where the user data characteristics are used in combination with the query validator to validate the query engine) 
repeating the determining and including until no additional structures are referenced by positions defined in the combined structure or until one or more stop criteria have been satisfied.   (Perumala: paragraph 31, wherein the stop condition is based on time) 

As to claim 8:

The method of Claim 1, wherein a particular position is defined based on an external data source, and wherein executing the one or more particular compiled structures causes evaluating the particular position by retrieving data from the external data source.   (Perumala: paragraph 31, wherein the additional structures are the tenant data characteristics) 

As to claim 10:

The method of Claim 1, wherein a particular position is defined based on one or more additional positions, wherein executing the one or more particular compiled structures causes evaluating the one or more additional positions, and evaluating the particular position based on evaluating the one or more additional positions. Perumala: paragraph 31, where the user data characteristics are used in combination with the query validator to validate the query engine)


Claims 18-20 are parallel to the noted claims above, and are this rejected for parallel reasons to those noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, 15, 16, & 17 are rejected under 35 USC 103 in the view of Perumala et al, US Publication 2020/0073987 (Mar. 5, 2020), in further view of Shiran et al, US Publication 2017/0371926 (Dec. 28, 2017). All dependent claims incorporate the rejections of the claims on which they depend. 

As to claim 5:

The method of Claim 1 wherein each compiled structure of the one or more compiled structure is a directed acyclic graph comprising a plurality of nodes and a plurality of edges, wherein each node of the plurality of nodes corresponds to a particular position of the plurality of positions, and wherein each edge of the plurality of edges corresponds to a particular relationship of the plurality of relationships. (Shiran: paragraph 91, disclosing the directed cycling graph) 

While both references generally relate to data structures, the Perumala art does not explictly disclose the specific use of directed acyclic structure. A directed acyclic graph is a notable structure in computer science as it has no cycles, preventing looping behavior in the following of the graph. Before the effective filing date of the invention, a person having ordinary skill in the art would extend the teachings of Perumala with Shiran to achieve the benefits of the specific structure of the directed graph within the more general framework for structures provided by Perumala.  

As to claim 6:

 The method of Claim 5 wherein executing the one or more particular compiled structures comprises: determining one or more nodes corresponding to the one or more input positions; for each node of the one or more nodes: from the node, traversing one or more edges of the plurality of edges to visit one or more additional nodes, until one or more leaf nodes are reached; after reaching the one or more leaf nodes, evaluating the one or more leaf nodes; evaluating the one or more additional nodes based on evaluating the one or more leaf nodes; evaluating the one or more nodes based on evaluating the one or more additional nodes and the one or more leaf nodes . (Shiran: paragraph 65; paragraph 91, disclosing the directed cycling graph) 


As to claim 7:

The method of Claim 6 wherein one or more of: evaluating the one or more leaf nodes, evaluating the one or more additional nodes, or evaluating the one or more nodes, is performed in parallel.  (Shiran: paragraph 155-157)




Claims 15, 16, & 17 are parallel to the noted claims above, and are this rejected for parallel reasons to those noted above.

 
Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, June 7, 2022
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157